Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Saski (PCT document WO/2017199520).
Saski teaches the invention as claimed including a knitted component, comprising:
a course ( fig. 10A, 10B, 11 and 13A-13F) of a first yarn type ( A) and a course ( fig. 10A, 10B, 11 and 13A-13F) of a second yarn type ( B); a first surface ( e.g. fig. 4A, 9) at least partially formed by the course of the first yarn type; a cavity ( cavity between exterior convex parts 42) formed within the knitted component that is recessed relative to the first surface; and a first float ( fig. 4A and 1 0A) formed by the course of the second yarn
type that extends across the cavity and is exposed ( e.g. fig. 4A); wherein the course of the second yarn type comprises a stitch that is knitted into the knitted component adjacent the float ( fig. 1 0A, 1 OB, 11 and 13A-13F). Regarding claim 2, Saski teaches the claimed knitted component, wherein the first surface corresponds with an outermost surface of the knitted component ( e.g. fig. 4A and 9).  Regarding claim 5, Saski teaches the knitted component, wherein the first float is recessed ( fig. 9) relative to the first surface. Regarding claim 6, Saski teaches the knitted component, wherein the course of the second yarn type further
comprises a second stitch ( fig. 1 0A, 1 OB, 11 and 13A-13F). Regarding claim 9, Saski teaches the knitted component, wherein the first yarn type has at least one different visual property than the second yarn type (e.g. thinner [0214], fig. 4A). Regarding claim 11, Saski teaches the knitted component, wherein the course of the second yarn type further comprises a second float having a length different ( fig. 13E and 13F, [0285]) than the length of the first float.

Claims 1, 2, 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Longtin (US 2,054,059).  
	As seen at least in figures 1-3, Longtin teaches the invention as claimed including a knitted component (1), comprising: a course of a first yarn type (17) and a course of a second yarn type (26); a first surface (outer ribs formed at wales 9, 10, 11, 12) at least partially formed by the course of the first yarn type; a cavity formed (e.g. at wale 14 between wales 10 and 11) within the knitted component that is recessed relative to the first surface; and a first float formed by the course of the second yarn type that extends across the cavity and is exposed; wherein the course of the second yarn type comprises a stitch (at wales 10 and 11) that is knitted into the knitted component adjacent the float.  

    PNG
    media_image1.png
    388
    842
    media_image1.png
    Greyscale



Regarding claim 2, the first surface corresponds with an outermost surface of the knitted component.  Regarding claim 5, the first float is recessed relative to the first surface.  
Regarding claim 6, the course of the second yarn type further comprises a second stitch.  Regarding claim 7, the second stitch is knitted into the knitted component on an opposite side of the cavity.  Regarding claim 8, wherein the first surface conceals the stitch of the course of the second yarn type from the perspective facing the first surface given that the stitch is stitched behind the outer yarn at wale 10. Regarding claim 9, the first yarn type has at least one different visual property than the second yarn type as seen at least in figure 1. 
10. The knitted component of claim 1, wherein the second yarn type comprises a thermoplastic polymer material (elastic). Regarding claim 11, the course of the second yarn type further comprises a second float having a length different (3 wale length as opposed to a 1 wale length) than the length of the first float as seen at wales 15, 12, 16.






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Longtin.

Longtin teaches the invention substantially as claimed as indicated above in the rejection to claim 1.  Longtin does not expressly teach a cavity depth between 1mm and 5mm and a cavity width between 2mm and 10mm. It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cavity depth between 1mm and 5mm and a cavity width between 2mm and 10mm in order to optimize the aesthetic appeal of the knit garment and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Longtin in view of Podhajny (PCT document WO 2017/085205) or in the alternative Podhajny in view of Longtin.
Longtin teaches the knitted structure as claimed including a knit layer comprising a first surface (outer ribs formed at wales 9, 10, 11, 12); a cavity (e.g. at wale 14 between wales  10 and 11) formed within the knit layer that is recessed relative to the first surface; and a first course of a second yarn type (26) comprising a first knit stitch (at wale 10) and a first float (at wale 14) that extends across the cavity, wherein the first knit stitch is integrally knit with the knit layer, wherein the first float has a first length and is exposed from a viewing perspective facing the first surface. The recitation “having a multi-bed construction” is a means for making the knit upper and does not provide any specific structure to the claimed knit upper. However knit structure is not set forth as being an upper. Podhajny teaches knit uppers with floats are well known in the knitting arts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knit structure of Longtin as an upper structure in order to provide an upper with an aesthetically optimize knit/float pattern.  In the alternative Podhajny teaches the knitted upper substantially as claimed including a course (fig. 8A and 8B) of a first yarn type (138, 139, par. [0069]) and a course (e.g. fig. fig. 8A, 8B and 13H, par. [0078], [0079]) of a second yarn type (152); a first surface (156) at least partially formed by the course of the first yarn type; a cavity (indentations, par. [0078], [0079], fig. 12D) formed within the knitted component that is recessed relative to the first surface; and a first float (152, fig. 9 and 12D) formed by the course of the second yarn type that extends across the cavity and is exposed (152, fig. 9 and 12D). However, the second yarn does not form a stitch adjacent the float portion. As previously noted Longtin teaches float and stitch portions of a second yarn. Podhajny sets forth that one of ordinary skill in the art may wish to prevent inlaid strands (152) from slipping, such as by providing a knit stitch at points along their lengths.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper knit/float structure of Podhajny with a float/stitch structure as shown by Longtin in order to prevent inlaid strands (152) from slipping along its length. Regarding claim 13, Podhajny teaches the first course of the second yarn type extends from a medial region to a lateral region as seen at least in figures 26 and 27. Regarding claim 14, Podhajny teaches the first course of the second yarn type extends from one of a medial region and the lateral region to a throat region as seen at least in figures 26 and 27. Regarding claim 15, the float/stitch of Longtin comprises a second float that extends across a second cavity as seen in figure 1. Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space apart from the first course of the second yarn type by a first distance that is at least 5mm in order to optimize the aesthetic appeal of the knit garment and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Regarding claim 17, the second float has a second length.  Regarding claim 18,  third course and a fourth course of the second yarn type that are spaced apart from each other by a second distance, wherein the first and second courses of the second yarn type are located in a first region of the upper and the third and fourth courses of the second yarn type are located in a second region of the upper. Regarding claim 19, note the sole structure (110) secured to the knit layer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw